Title: 1777. Septr. 18. Thursday.
From: Adams, John
To: 


       The violent N.E. Storm which began the Day before Yesterday continues. We are yet in Philadelphia, that Mass of Cowardice and Toryism. Yesterday was buryed Monsr. Du Coudray, a French Officer of Artillery, who was lately made an Inspector General of Artillery and military Manufactures with the Rank of Major General. He was drowned in the Schuylkill, in a strange manner. He rode into the Ferry Boat, and road out at the other End, into the River, and was drowned. His Horse took fright. He was reputed the most learned and promising Officer in France. He was carried into the Romish Chappell, and buried in the Yard of that Church.
       This Dispensation will save Us much Altercation.
      